Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Itemization 4, Fig. 8.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.  

Specification

The disclosure is objected to because of the following informalities:
The specification, filed on April 13, 2020, does not appear to clearly identify itemization 4 on Fig. 8.  It is unclear what the itemization refers to when reading the specification.  Examiner interpreted itemization 4 to refer to an electrode for purpose of examination.  Appropriate correction is required (see also 37 CFR 1.71 and CFR 1.74).

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections

Claims 11-16 are objected to because of the following informalities:  
The term “bonging” is used where it does not appear to match the applicant’s intent.  Examiner interprets the term to be “bonding” and has thereby examined the application with said interpretation.
Appropriate correction is required (see 37 CFR 1.71(a)).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. [US PG PUB 20130087605] (hereinafter Kubota), in view of Brese et al. [US PG PUB 20050139644] (hereinafter Brese) and further in view of Nakatani et al. [US PG PUB 20130265735] (hereinafter Nakatani).

Regarding claim 1, Kubota teaches,
a bonding material which forms a bonding portion between two objects (Para. 34-35; see also Para. 80) comprising 
(1) first metal particles (1, Fig. 1A, Para. 37) comprising a fist metal and having a median particle diameter in the range of 20 nm to 1 µm (Para. 42), and 
(2) second metal particles (2, Fig. 1A, Para. 46) comprising, as a second metal, at least one alloy of Sn and at least one selected from Bi, In and Zn (Para. 48) and having a melting point of not higher than 200 °C (wherein the said melting temperature is within the taught range, Para. 44), wherein 
at least one metal element which forms the first metal forms at least one intermetallic compound with Sn (5 [Cu-Sn], Para. 75, Fig. 1C) derived from the second metal particles (melting of particles 1 and 2, Para. 75), and a melting point of the intermetallic compound is higher than that of the second metal particles and lower than that of the first metal particles (Para. 75).
Kubota does not appear to specifically teach,
a mixing ratio by mass of an amount of the first metal particles to a total amount of the first metal particles and the second metal particles is in the range of 36% to 70%.
However, it is noted that Kubota does mention,
relative mass percentage, (Para. 40/45 and 48 /52).
Referring to the invention of Brese, Brese teaches,
a bonding material which forms a bonding portion between two objects (solder paste Para. 9; see also Para. 15-16) comprising
(1) first metal particles comprising a first metal and having a median particle diameter in the range of 20 nm to 1 µm (wherein particle size may be selected based on material used, Para. 22; [see also Para. 20 for combinations and alloys]), and 
(2) second metal particles comprising, as a second metal, at least one alloy of Sn and at least one selected from Bi, In and Zn (wherein alloys such as Sn-Bi and Sn-In are taught, and separate combinations and alloys comprising Sn-, Bi, In, and Zn are taught, Para. 20) and having a melting point of not higher than 200 °C (wherein melting point is dependent upon the metal particles/combinations/alloys selected, Para. 21), wherein 
at least one metal element which forms the first metal forms at least one intermetallic compound (Para. 14) with Sn derived from the second metal particles (wherein intermetallic compound may comprise material of first metal particles and/or second metal particles, Para. 14 and 20), and a melting point of the intermetallic compound is higher than that of the second metal particles and lower than that of the first metal particles (wherein the solidus temperature of the solder paste [containing metal [articles] is lower than after the intermetallic compound melt is formed, Para. 9-10), and 
a mixing ratio by mass of an amount of the first metal particles to a total amount of the first metal particles and the second metal particles is in the range of 36% to 70% (wherein said percentage may comprise combinations of said alloys, Para. 21).
Brese does not appear to specifically teach, 
first metal particles and second metal particles.  
However, it is noted that Brese teaches,
wherein metal means single-component metals, mixtures of metals, metal-alloys, and intermetallic compounds (Para. 14).  Furthermore, Brese teaches alloys and combinations of said metals can be used to achieve the bonding material (Para. 20).  Thus, Brese teaches the separate or mixed use of multiple metal combinations and alloys comprising said elements/compounds. 
Referring to the invention of Nakatani, Nakatani mentions,
that the metal nanoparticles can be sintered at a temperature lower than the melting point of the metal nanoparticles (e.g., about 150 to 200 °C for tin-Sn) and that the nanoparticles may include at least one of the said metals and therefore may contain multiple combinations or alloys as well as using nanoparticles for lowering the required heat to attain the melting or bonding material property while maintaining electrical properties (Para. 5 and 34).  Additionally, Nakatani also teaches the purpose of using said alloys to bond electrical components with lower melting temperature bonding materials to prevent damage to components and reduce cost in using specified bonding material (Para. 2).
In view of such combined teachings of Kubota, Brese, and Nakatani, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to include alloy combinations of metal nanoparticles to optimize parameters such as electrical and thermal properties of the bonding material and to prevent damage of electrical components, reducing steps and costs in forming the bonding material and joining structures.  It would not be inventive to discover optimum or said workable ranges by routine experimentation through the combinations of said metals with known effects on melting temperatures and conductivity as taught by Brese and Kubota (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); see MPEP § 2144.05 and § 2144.07).  In the case where the claimed ranges of median particle diameters and melting temperatures "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  The prior art directly teaches the use of said ranges within the applicant’s claimed range (see MPEP § 2144.05).

Regarding claim 2, the modified invention of Kubota teaches, 
the bonding material according to claim 1, wherein 
the first metal is at least one selected from a group consisting of (a) a simple metal of Ag, Cu, Fe, Ni and Sb (Para. 40), and 
the second metal is at least one selected from a group consisting of (c) alloy of Sn with at least one of Bi, In and Zn (Para. 48).
Kubota does not specifically teach,
(b) an alloy of Cu with at least one other metal.
However, Kubota does mention,
wherein a third metal particle may comprise said alloys of Cu with at least one other metal (Para. 55).
Referring to the invention of Brese, Brese teaches,
the bonding material according to claim 1, wherein 
the first metal is at least one selected from a group consisting of (a) a simple metal of Ag, Cu, Fe, Ni and Sb, and (b) an alloy of Cu with at least one other metal (Para. 20), and 
the second metal is at least one selected from a group consisting of (c) alloy of Sn with at least one of Bi, In and Zn (Para. 20).
Referring to the invention of Nakatani, Nakatani teaches, 
the first metal is at least one selected from a group consisting of (a) a simple metal of Ag, Cu, Fe, Ni and Sb, (metal nanoparticles (A), Para. 14) and (b) an alloy of Cu with at least one other metal (wherein in an embodiment nanoparticles (A) may be comprised of (A) and an alloy of said metals, Para. 14).
In view of such combined teachings of Kubota, Brese, and Nakatani, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to use multiple metals, metallic combinations, and/or alloys to form the first metal and second metal to control parameters such as electrical and thermal properties to prevent damage of electrical components and reduce costs in forming the bonding material and joining structures.  The prior art of record explicitly identifies metals and alloys that make said metal particles (see In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958); MPEP § 2144.06).

Regarding claim 3, the modified invention of Kubota teaches, 
the bonding material according to claim 1, first metal (1, Fig. 1A, Para. 37)
Kubota does not specifically teach,
wherein the first metal is at least one selected from a group consisting of Cu, a Cu-Sn alloy, a Cu-Ag alloy, a Cu-Ni, and a Cu-Sb alloy.
However, it is noted that Kubota does teach, 
a third metal particle selected from a group consisting of Cu, a Cu-Sn alloy, a Cu-Ag alloy, a Cu-Ni, and a Cu-Sb alloy (Para. 55).
Referring to the invention of Brese, Brese teaches, 
the bonding material according to claim 1, wherein the first metal is at least one selected from a group consisting of Cu, a Cu-Sn alloy, a Cu-Ag alloy, a Cu-Ni, and a Cu-Sb alloy (Para. 20).
In view of such combined teachings of Kubota and Brese, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to use multiple metals, metallic combinations, and/or alloys to form the first metal and second metal to control parameters such as electrical and thermal properties to prevent damage of electrical components and reduce costs in forming the bonding material and joining structures.  The prior art of record explicitly identifies metals and alloys that make said metal particles (see In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958); MPEP § 2144.06).

Regarding claim 4, the modified invention of Kubota teaches, 
the bonding material according to claim 2, first metal (1, Fig. 1A, Para. 37)
Kubota does not specifically teach,
wherein the first metal is at least one selected from a group consisting of Cu, a Cu-Sn alloy, a Cu-Ag alloy, a Cu-Ni, and a Cu-Sb alloy.
However, it is noted that Kubota does teach, 
a third metal particle selected from a group consisting of Cu, a Cu-Sn alloy, a Cu-Ag alloy, a Cu-Ni, and a Cu-Sb alloy (Para. 55).
Referring to the invention of Brese, Brese teaches,
the bonding material according to claim 2, wherein the first metal is at least one selected from a group consisting of Cu, a Cu-Sn alloy, a Cu-Ag alloy, a Cu-Ni, and a Cu-Sb alloy (wherein multiple Sn alloy combinations are available, Para. 20).
In view of such combined teachings of Kubota and Brese, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to use multiple metals, metallic combinations, and/or alloys to form the first metal and second metal to control parameters such as electrical and thermal properties to prevent damage of electrical components and reduce costs in forming the bonding material and joining structures.  The prior art of record explicitly identifies metals and alloys that make said metal particles (see In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958); MPEP § 2144.06).

Regarding claim 5, the modified invention of Kubota teaches,
the bonding material according to claim 1, wherein the second metal (2, Fig. 1A, Para. 46) is at least one selected from a group consisting of an Sn-In alloy, an Sn-Bi alloy and an Sn-Zn alloy (Para. 48).
Referring to the invention of Brese, Brese teaches,
the bonding material according to claim 1, wherein the second metal is at least one selected from a group consisting of an Sn-In alloy, an Sn-Bi alloy and an Sn-Zn alloy (wherein multiple Sn alloy combinations are available, Para. 20).
In view of such combined teachings of Kubota and Brese, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to use multiple metals, metallic combinations, and/or alloys to form the first metal and second metal to control parameters such as electrical and thermal properties to prevent damage of electrical components and reduce costs in forming the bonding material and joining structures.  The prior art of record explicitly identifies metals and alloys that make said metal particles (see In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958); MPEP § 2144.06).

Regarding claim 6, the modified invention of Kubota teaches,
the bonding material according to claim 2, wherein the second metal (2, Fig. 1A, Para. 46) is at least one selected from a group consisting of an Sn-In alloy, an Sn-Bi alloy and an Sn-Zn alloy (Para. 48).
Referring to the invention of Brese, Brese teaches,
the bonding material according to claim 2, wherein the second metal is at least one selected from a group consisting of an Sn-In alloy, an Sn-Bi alloy and an Sn-Zn alloy (wherein multiple Sn alloy combinations are available, Para. 20).
In view of such combined teachings of Kubota and Brese, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to use multiple metals, metallic combinations, and/or alloys to form the first metal and second metal to control parameters such as electrical and thermal properties to prevent damage of electrical components and reduce costs in forming the bonding material and joining structures.  The prior art of record explicitly identifies metals and alloys that make said metal particles (see In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958); MPEP § 2144.06).

Regarding claim 11, the modified invention of Kubota teaches,
a method of bonding two objects (Para. 75, see also Para. 105), wherein the bonding material according to claim 1 is used (Para. 34-35; see also Para. 80).
The modified invention of Brese analogously teaches,
a method of bonding two objects (Para. 9 and 15), wherein the bonding material according to claim 1 is used (particle mean diameter, elements/alloys, and temperature, respectively, Para. 14 and 20-21).

Regarding claim 12, the modified invention of Kubota teaches,
a method of bonding two objects (Para. 75, see also Para. 105), wherein the bonding material according to claim 2 is used (Para. 34-35; see also Para. 80).
The modified invention of Brese analogously teaches,
a method of bonding two objects (Para. 9 and 15), wherein the bonding material according to claim 1 is used (particle mean diameter, elements/alloys, and temperature, respectively, Para. 14 and 20-21).

Regarding claim 13, the modified invention of Kubota teaches,
the method of bonding two objects according to claim 11, comprising steps of: 
(1) supplying the bonding material to one of the objects to be bonded (bonding material contacts 12, Para. 75; see also conductor bonding, Para. 81), 
(2) placing the other object on the supplied bonding material so that the bonding material is located between the two objects (bonding material contacts 11, Para. 75; see also conductor bonding; Para. 89), 
(3) heating the bonding material and the objects to a temperature higher than the melting point of the second metal particles (wherein some of first metal particles may remain which have a higher melting point than that of the second meta particles, Para. 75; see also Para. 108), and 
(4) keeping such heating for a predetermined time followed by cooling (wherein optical properties may be observed upon cooling, Para. 75-76; see also Para. 108).
The modified invention of Brese analogously teaches,
the method of bonding two objects according to claim 11, comprising steps of: 
(1) supplying the bonding material to one of the objects to be bonded (step (b), applying solder paste, Para. 9), 
(2) placing the other object on the supplied bonding material so that the bonding material is located between the two objects (step (c), bringing the materials together, Para. 9), 
(3) heating the bonding material and the objects to a temperature higher than the melting point of the second metal particles (wherein the solder paste has a solidus temperature lower than the solidus temperature that would result after melting of the solder paste and re-solidification of the melt, Para. 9), and 
(4) keeping such heating for a predetermined time (temperature and time dependent, Para. 34) followed by cooling (wherein hermetic sealing is preferred which Is known to involve subsequent cooling to obtain the final structure, Para. 33).

Regarding claim 14, the modified invention of Kubota teaches,
the method of bonding two objects according to claim 12, comprising steps of: 
 (1) supplying the bonding material to one of the objects to be bonded (bonding material contacts 12, Para. 75; see also conductor bonding, Para. 81), 
(2) placing the other object on the supplied bonding material so that the bonding material is located between the two objects (bonding material contacts 11, Para. 75; see also conductor bonding; Para. 89), 
(3) heating the bonding material and the objects to a temperature higher than the melting point of the second metal particles (wherein some of first metal particles may remain which have a higher melting point than that of the second meta particles, Para. 75; see also Para. 108), and 
(4) keeping such heating for a predetermined time followed by cooling (wherein optical properties may be observed upon cooling, Para. 75-76; see also Para. 108).
The modified invention of Brese analogously teaches,
the method of bonding two objects according to claim 12, comprising steps of: 
(1) supplying the bonding material to one of the objects to be bonded (step (b), applying solder paste, Para. 9), 
(2) placing the other object on the supplied bonding material so that the bonding material is located between the two objects (step (c), bringing the materials together, Para. 9), 
(3) heating the bonding material and the objects to a temperature higher than the melting point of the second metal particles (wherein the solder paste has a solidus temperature lower than the solidus temperature that would result after melting of the solder paste and re-solidification of the melt, Para. 9), and 
(4) keeping such heating for a predetermined time (temperature and time dependent, Para. 34) followed by cooling (wherein hermetic sealing is preferred which Is known to involve subsequent cooling to obtain the final structure, Para. 33).

Regarding claim 17, the modified invention Kubota teaches, 
a bonding portion formed by the bonding material according to claim 1 (wherein first metal particles, second metal particles, and intermetallic compound are applied, Fig. 1A-1C, Para. 75).
The modified invention of Brese analogously teaches,
a bonding portion formed by the bonding material according to claim 1 (wherein a portion of particles may dissolve into the melted portion of the solder paste, Para. 22).

Regarding claim 18, the modified invention of Kubota teaches, 
a bonding portion formed by the bonding material according to claim 2 (wherein first metal particles, second metal particles, and intermetallic compound are applied, Fig. 1A-1C, Para. 75).
The modified invention of Brese analogously teaches,
a bonding portion formed by the bonding material according to claim 2 (wherein a portion of particles may dissolve into the melted portion of the solder paste, Para. 22).

Allowable Subject Matter

Claims 7-10 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding dependent Claim 7, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein the first metal is Cu, the second metal is an Sn-In alloy, and an Sn-Cu intermetallic compound is formed,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding dependent Claim 8, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein the first metal is Cu, the second metal is an Sn-In alloy, and an Sn-Cu intermetallic compound is formed,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding dependent Claim 9, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein a median particle diameter of the second metal particles is in the range of 5 pm to 35 pm,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding dependent Claim 10, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein a median particle diameter of the second metal particles is in the range of 5 pm to 35 pm,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding dependent Claim 15, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “heating the bonding material and the objects to a temperature 20 °C higher than the melting point of the second metal particles,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding dependent Claim 16, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “heating the bonding material and the objects to a temperature 20 °C higher than the melting point of the second metal particles,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Some of the additional prior arts cited below, but not used, may have taught partially or completely the limitations of the claims presented above:
Ejiri et al.		[US PG PUB 20220053647]
Fukui et al. 		[US PG PUB 20050276934]
Nakatani et al. 		[US PG PUB 20130265735]
Sasaki et al. 		[US PG PUB 20170243849]
Takesue et al. 		[US PG PUB 20140312285]
Washizuka et al.	[US PG PUB 20180036798]
Watanabe et al. 	[US PG PUB 20160121432]
Yasui et al.		[US PG PUB 20160121434]
Yasuda et al. 		[US PAT 7955411]
Yasui et al.		[US PAT 9381595]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951.  The examiner can normally be reached Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W HOUSTON III/Examiner, Art Unit 2819                                                                                                                                                                                                        

			/ISMAIL A MUSE/                                           Primary Examiner, Art Unit 2819